It was an improvident exercise of discretion to permit the amendment of the answer. The record discloses that defendants by their original answer attempted to allege the same affirmative defense which was struck out for insufficiency. Permitting that affirmative defense to be alleged by amendment almost four years later, after expiration of the time limited for the commencement of an action upon the cause assigned by the Workmen’s Compensation Law, was prejudicial to a substantial right of the plaintiff. (Jennings v. Perkins, 277 App. Div. 1143, and eases there cited.) Johnston, Acting P. J., Adel, Sneed, Wenzel and MacCrate, JJ., concur.